Citation Nr: 1705092	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a cervical spinal disorder.  

2.  Entitlement to service connection for a shoulder disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the case for further development in January 2014.  The case has since been returned to the Board.

In December 2016, subsequent to the Agency of Original Jurisdiction's (AOJ) October 2014 supplemental statement of the case (SSOC), the Veteran submitted a statement from his nurse at the Saginaw VA Medical Center (VAMC) in support of his claim.  The Veteran's representative submitted a waiver of the AOJ's initial consideration, allowing the Board's review of this new evidence.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the Board directed the AOJ to obtain outstanding VA treatment records.  The most recent VA records available at that time pertained to treatment in July 2011.  Since that time, the Veteran has submitted an October 2013 radiology report and a September 2016 statement from a nurse at the Saginaw VAMC indicating that he still receives treatment there.  He also provided statements in February 2014 and September 2016 indicating that he is still receiving treatment there.  However, it does not appear that the AOJ obtained any of the outstanding VA treatment records on remand.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request any outstanding VA treatment records, including from the Saginaw VAMC for treatment since July 2011.  

2.  After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  

If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

